Citation Nr: 1433843	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for obsessive compulsive disorder, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for disorder manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as compatible with fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from November 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Board determined that new and material evidence had been received, and that the Veteran's claim seeking service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), was reopened.  It then remanded the reopened claim, as well as the remaining claims on appeal for additional evidentiary development.

The Board's decision below addresses the issue of service connection for sleep apnea.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's current sleep apnea is not related his military service, or any incident incurred therein, and was not caused or permanently worsened by his service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's October 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It informed the Veteran of both the criteria to reopen his claim and the criteria for establishing his underlying claim of service connection for sleep apnea. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue of service connection for sleep apnea, to include as secondary to service-connected PTSD.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In support of his claim, the Veteran reported having received psychiatric treatment from L.S., M.A. and L.M.F.T.  Although the RO requested these records in October 2012, and again in January 2013, a timely reply was not received from L.S., M.A. and L.M.F.T.  The RO subsequently informed the Veteran of this failure to respond in a May 2013 letter.  In June 2013, L.S., M.A. and L.M.F.T., submitted a letter indicating that the Veteran's treatment records would not be relevant to his disability determination.

 In September 2012, the Veteran was provided with an examination for sleep apnea.  Thereafter, a March 2013 examination addendum was received.  Taking into account the Veteran's relevant medical records, his lay statements concerning his sleep problems, and findings from a physical examination of the Veteran, the examiner provided an adequate opinion addressing the etiology of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Having scheduled the Veteran for the examination discussed above and obtaining updated treatment records, the directives of the Board's July 2012 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for sleep apnea.  

There is no evidence of sleep apnea having been incurred or aggravated during service.  The Veteran's service treatment records are completely silent as to any complaints of or treatment for a sleep disorder.  A March 1991 physical examination noted that neurological evaluation of the Veteran was normal.  On a medical history completed at that time, the Veteran reported that he was in "good health."   An April 1992 periodic examination noted that a neurologic evaluation was normal.  
  
The Veteran has not alleged having any sleeping problems during service.  In April 2002, the Veteran filed a claim seeking service connection for sleep disturbances and fatigue beginning in June 1992.  A September 2012 VA examination for sleep apnea noted that the Veteran's spouse reported the onset of the Veteran having pauses in breathing during sleeping beginning in 1992 to 1993.

The first post service complaint or treatment of sleep apnea is not shown until April 2002, more than ten years after his separation from military service.  In September 2012, the Veteran underwent a VA examination for sleep apnea.  The VA examiner opined that the Veteran's current obstructive sleep apnea was not caused by or related to any conditions, events or exposures during his military service.  In support of this opinion, the VA examiner noted that no known medical science establishes a cause/effect relationship between sleep apnea and environmental exposures.  The examiner stated that sleep apnea is caused by mechanical obstruction of the airways which produces loud snoring, pauses in breathing and impaired oxygenation.  The VA examiner also noted that he Veteran's service history and physicals were consistently negative for breathing problems; and post service evidence of treatment was too remote to be considered related.  

The Board acknowledges that Veteran can attest to factual matters of which he had first-hand knowledge, such as having difficulty getting a good sleep.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Thus, there is no competent evidence linking the Veteran's current sleep apnea to his military service.  Under these circumstances, the Board concludes that service connection for sleep apnea on a direct basis is not warranted.

The Veteran contends that his sleep apnea is secondary to or has been aggravated by his service-connected PTSD.  

The September 2012 VA medical examiner opined, after a complete review of the record and examination of the Veteran, that it was not likely that the Veteran's sleep apnea was caused or aggravated by any of his service-connected disabilities.  In support of this opinion, the VA examiner noted that there was no scientifically known cause/effect/aggravation relationship between sleep apnea and the Veteran's service-connected disabilities, including PTSD.  The Board finds this opinion to be the most probative evidence as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected disabilities.  While the Veteran's service-connected disabilities produce symptoms of fatigue and difficult sleeping, there is no competent evidence of record suggesting that the Veteran's service-connected disabilities caused or aggravated the Veteran's sleep apnea.

The weight of the credible and probative evidence demonstrates that the Veteran's current sleep apnea first manifested after the Veteran's discharge from military service.  The Veteran's sleep apnea is not shown to be related to his active service, nor was it caused or aggravated by his service-connected disabilities, including PTSD.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.


REMAND

The Veteran is seeking service connection for obsessive compulsive disorder (OCD), to include as secondary to service-connected PTSD; an increased initial evaluation for PTSD; and an increased initial evaluation for disorder manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as compatible with fibromyalgia.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


A.  Fibromyalgia

The Veteran is currently service-connected for a disorder manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as compatible with fibromyalgia.  

In September 2012, the Veteran underwent a VA examination for fibromyalgia.  The examination report noted that the Veteran had fibromyalgia manifested by widespread musculoskeletal pain, stiffness and headache.  The examination report listed the frequency of these symptoms as constant or nearly constant.  The VA examiner also reported, however, that the Veteran's joint pain was not a typical distribution for fibromyalgia, that his headaches were most likely related to degenerative arthritis of the cervical spine; and that the Veteran's "history and clinical exam findings are not consistent with the criteria which defines Fibromyalgia."

Given the contradictory nature of these findings, the Board concludes that the September 2012 examination is inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the RO must request updated evidence from the Veteran and then schedule him for a new examination to ascertain the current severity of his service-connected disorder manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as compatible with fibromyalgia.  38 C.F.R. § 3.159(c)(4)(i).

B.  PTSD 

Pursuant to the Board's July 2012 remand, the RO scheduled the Veteran for a VA examination for PTSD in September 2012.  The examination report noted that the Veteran had overstated his symptoms.  The VA examiner indicated that this may have been intentional or it "could have been the result of the Veteran trying to draw attention to his emotional pain.  Regardless, for this exam because of the extent of exaggeration there can be no conclusion drawn as to the severity of the PTSD symptoms and its impact of social functioning without mere speculation."  The examiner also declined to assign the Veteran a current global assessment of functioning (GAF) score.

Subsequent VA treatment reports suggest that the Veteran's PTSD has continued to worsen.  A December 2012 VA treatment report noted that the Veteran continued to experience panic attacks and severe anxiety every afternoon at work.  The report noted that the Veteran had been prescribed Valium to sleep at night.  

Under these circumstances, the RO must request updated evidence from the Veteran, and then schedule him for the appropriate VA examination to ascertain the current severity of his service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

C.  OCD

The September 2012 VA examination for PTSD included an opinion as to whether this condition had caused or aggravated the Veteran's OCD.  As the September 2012 PTSD examination has been found to be inadequate, the Board concludes that the RO should obtain a new medical opinion addressing whether the Veteran's current OCD was caused or aggravated by any of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Specifically ask him to identify all VA and non-VA medical providers who have treated him for his OCD, service-connected PTSD and disorder manifested by fatigue, headaches, joint pain, depression and anxiety, diagnosed as compatible with fibromyalgia, since June 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms and disorders found.  If multiple psychiatric disorders are found, the examiner must separate out, if possible, the manifestations of each disorder found.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning, for each separate psychiatric disorder, if possible.  

3.  Thereafter, the Veteran must be afforded an examination with an appropriate examiner to determine the current severity of his service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented.  

The examiner must fully describe all manifestations of the Veteran's service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia.  The examiner must provide a complete description of each manifestation found.  The examiner must also indicate whether the overall condition requires medication for continuous control, whether the disability is episodic with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The examiner must also state whether daily activities are restricted as a result of the disability.  

For any manifestations found not to be related to the Veteran's service-connected disability, the examiner must provide an etiological opinion addressing why that manifestation is not included as part of the service-connected disorder manifested by fatigue, headaches, joint pain, depression, and anxiety, diagnosed as compatible with fibromyalgia, but can be linked to another disorder, or is a separate and distinct chronic disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed.

4.  Thereafter, the Veteran must be afforded an examination to determine whether his current OCD has been caused or aggravated by any service-connected disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's OCD is related to the Veteran's active duty service.  The examiner must also state whether the Veteran's OCD is due to or aggravated by any service-connected disorder, to include PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed.

5.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any claim remains denied, a supplemental statement of the case, with consideration of whether extraschedular evaluations are warranted, must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


